MEMORANDUM DECISION
                                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                             Oct 12 2018, 7:53 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                          CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
court except for the purpose of establishing                                       and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Anna Onaitis Holden                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                         October 12, 2018

Aa.P., T.B., Aj.B., K.B., At.P.,                          Court of Appeals Case No.
                                                          18A-JC-1168
and Az.B., Children Alleged to
be in Need of Services;                                   Appeal from the Marion Superior
                                                          Court
S.B. (Mother),
                                                          The Honorable Gary Chavers,
Appellant-Respondent,                                     Judge Pro Tempore

        v.                                                The Honorable Marcia J. Ferree,
                                                          Magistrate

Indiana Department of Child                               Trial Court Cause Nos.
                                                          49D09-1712-JC-4012
Services,                                                 49D09-1712-JC-4013
Appellee-Petitioner,                                      49D09-1712-JC-4014
                                                          49D09-1712-JC-4015
and                                                       49D09-1712-JC-4016
                                                          49D09-1712-JC-4017



Court of Appeals of Indiana | Memorandum Decision 18A-JC-1168 | October 12, 2018                      Page 1 of 7
      Child Advocates, Inc.,

      Co-Appellee.




      Najam, Judge.


                                         Statement of the Case
[1]   S.B. (“Mother”) appeals the trial court’s adjudication of her minor children,

      Aa.P., T.B., Aj.B., K.B., At.P., and Az.B. (collectively “the Children”), as

      children in need of services (“CHINS”). Mother raises one issue for our review,

      namely, whether the trial court erred when it adjudicated the Children to be

      CHINS.1


[2]   We affirm.


                                   Facts and Procedural History
[3]   Mother has six children: Aa.P., born October 28, 2006; T.B., born October 19,

      2009; Aj.B., born September 5, 2011; K.B., born July 8, 2015; At.P, born

      February 25, 2016; and Az.B., born April 2, 2017. D.C. is the biological father




      1
        D.C. and T.W., the fathers of Az.B. and T.B., respectively, were respondents below but do not participate
      in this appeal. A.P. is the father of the other four children and does not participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1168 | October 12, 2018                 Page 2 of 7
      of Az.B. On November 27, 2017, Officer Dominique Clark with the

      Indianapolis Metropolitan Police Department “responded to a domestic call

      along with a shots fired run” at Mother’s house in Indianapolis. Appellant’s

      App. Vol. II at 194. When Officer Clark arrived, D.C. was not home, but

      Mother told Officer Clark that “there had been an altercation about [D.C.]’s

      cell phone” where D.C. “got out a gun, chased [Aa.P.] up the stairs and said he

      would shoot out the televisions and blow out the windows.” Id. Mother then

      told Officer Clark that D.C. “went outside and fired the gun.” Id. Mother also

      stated that D.C. “choked her until she couldn’t breathe and she struggled and

      fought to get him off of her.” Id. A few hours later, when D.C. returned to

      Mother’s home, Mother called the police, and Officer Clark returned and

      arrested D.C.


[4]   On December 5, Jourdan Taylor, a Family Case Manager (“FCM”) with the

      Indiana Department of Child Services (“DCS”), went to Mother’s house to

      investigate the safety and well-being of the Children given the incident on

      November 27 that led to D.C.’s arrest. Mother told Taylor that Mother and

      D.C. had only gotten into “a small disagreement” on that date, “that there was

      not a gun involved, and that none of the children were present at the time of the

      altercation.” Id. at 195. Mother told Taylor that Mother would not get an

      order of protection against D.C. “because there was not an altercation and that

      she would not be pursuing any legal action” against D.C. Id. Mother admitted

      to Taylor that Mother had previously been the victim of domestic violence

      committed by A.P.


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1168 | October 12, 2018   Page 3 of 7
[5]   On December 7, DCS filed petitions alleging that the Children were CHINS

      because of the incident on November 27, and the trial court granted wardship of

      the Children to DCS. Following a factfinding hearing on March 22, 2018, the

      trial court concluded that the Children were CHINS. In particular, the court

      found that each of the Children’s physical or mental condition was seriously

      impaired or endangered as a result of Mother’s inability, refusal, and neglect to

      provide the Children with a safe and stable home environment free from

      domestic violence. The court found further that (1) the Children need a safe

      and stable home environment that is free from domestic violence, which they

      are unlikely to receive without the coercive intervention of the Court; and (2)

      the Children need therapy which they are unlikely to receive without the

      coercive intervention of the court. This appeal ensued.


                                     Discussion and Decision
[6]   Mother contends that the trial court erred when it adjudicated the Children to

      be CHINS. Our Supreme Court recently set out our standard of review:


              When reviewing a trial court’s CHINS determination, we do not
              reweigh evidence or judge witness credibility. In re S.D., 2
N.E.3d 1283, 1286 (Ind. 2014). “Instead, we consider only the
              evidence that supports the trial court’s decision and [the]
              reasonable inferences drawn therefrom.” Id. at 1287 (citation,
              brackets, and internal quotation marks omitted). When a trial
              court supplements a CHINS judgment with findings of fact and
              conclusions law, we apply a two-tiered standard of review. We
              consider, first, “whether the evidence supports the findings” and,
              second, “whether the findings support the judgment.” Id.
              (citation omitted). We will reverse a CHINS determination only

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1168 | October 12, 2018   Page 4 of 7
              if it was clearly erroneous. In re K.D., 962 N.E.2d 1249, 1253
              (Ind. 2012). A decision is clearly erroneous if the record facts do
              not support the findings or “if it applies the wrong legal standard
              to properly found facts.” Yanoff v. Muncy, 688 N.E.2d 1259, 1262
              (Ind. 1997) (citation omitted).


      Gr. J. v. Ind. Dep’t. of Child Servs. (In re D.J.), 68 N.E.3d 574, 577-78 (Ind. 2017)

      (alterations in original).


[7]   Mother’s sole contention on appeal is that the trial court erred when it

      concluded that the Children need therapy which they are unlikely to receive

      without the coercive intervention of the court. In particular, Mother asserts that

      two of the trial court’s findings in support of that conclusion are erroneous, and

      she asserts, generally, that the evidence does not support that conclusion. But

      Mother ignores the trial court’s conclusion that the Children were also CHINS

      because they need a safe and stable home environment that is free from

      domestic violence, which they are unlikely to receive without the coercive

      intervention of the court. Thus, Mother has waived this issue for our review.


[8]   DCS alleged that the Children were CHINS pursuant to Indiana Code Section

      31-34-1-1 (2018), which provides that a child is a child in need of services if,

      before the child becomes eighteen years of age: (1) the child’s physical or

      mental condition is seriously impaired or seriously endangered as a result of the

      inability, refusal, or neglect of the child’s parent, guardian, or custodian to

      supply the child with necessary food, clothing, shelter, medical care, education,

      or supervision; and (2) the child needs care, treatment, or rehabilitation that:

      (A) the child is not receiving; and (B) is unlikely to be provided or accepted

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1168 | October 12, 2018   Page 5 of 7
       without the coercive intervention of the court. Our Supreme Court has

       interpreted this provision to require “three basic elements: that the parent’s

       actions or inactions have seriously endangered the child, that the child’s needs

       are unmet, and (perhaps most critically) that those needs are unlikely to be met

       without State coercion.” J.B. v. Ind. Dep’t. of Child. Serv. (In re S.D.), 2 N.E.3d
1283, 1287 (Ind. 2014).


[9]    Again, the trial court made conclusions under both prongs of Indiana Code

       Section 31-34-1-1, including two independent conclusions under the second

       prong. On appeal, Mother only challenges one of the court’s two conclusions

       relevant to the second prong of the statute. Mother does not dispute that the

       evidence supports the trial court’s conclusions both that (1) the physical or

       mental condition of each of the Children was seriously impaired or endangered

       as a result of Mother’s inability, refusal, and neglect to provide the Children

       with a safe and stable home environment free from domestic violence; and (2)

       that the Children need a safe and stable home environment that is free from

       domestic violence, which they are unlikely to receive without the coercive

       intervention of the court. Indeed, the undisputed evidence shows that, after she

       initially reported the November 27, 2017, incident to Officer Clark, Mother

       then recanted and failed to show up for D.C.’s trial, which led to the State’s

       dismissal of all charges. Mother did not seek an order of protection and

       continued to regularly see D.C. throughout the CHINS proceedings.


[10]   It is well settled that a child’s exposure to domestic violence can support a

       CHINS adjudication under Indiana Code Section 31-34-1-1. See N.L. v. Ind.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1168 | October 12, 2018   Page 6 of 7
       Dep’t. of Child. Serv. (In re N.E.), 919 N.E.2d 102, 106 (Ind. 2010); see also M.P.

       v. Ind. Dep’t. of Child. Serv. (In re D.P.), 72 N.E.3d 976, 984 (Ind. Ct. App. 2017)

       (“[A] single incident of domestic violence in a child’s presence may support a

       CHINS finding, and [the violence] need not necessarily be repetitive.”). Here,

       DCS presented testimony regarding Mother’s “history of choosing partners that

       are physically aggressive to herself and the [C]hildren,” as well as the trauma

       that domestic violence can cause in children, which “could affect them as they

       grow[.]” Tr. at 55-56. In light of the evidence most favorable to the judgment,

       we cannot say that the trial court’s adjudication of the Children as CHINS is

       clearly erroneous. As such, we affirm the trial court’s judgment.


[11]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-1168 | October 12, 2018   Page 7 of 7